                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

CRAIG A. JACKSON,
    Plaintiff,

vs.                                         Case No.: 3:17cv791/RV/EMT

JULIE L. JONES, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated February 15, 2019 (ECF No. 83). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     The motion to dismiss filed by Defendants Coker and Jones (ECF No.

26) is GRANTED, and Plaintiff’s federal claims against these Defendants are

DISMISSED WITH PREJUDICE.
                                                            Page 2 of 2

       DONE AND ORDERED this 20th day of March 2019.



                             /s/ Roger Vinson
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv791/RV/EMT
